DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                     			Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract  without significantly more. 
Subject Matter Eligibility Standard
	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
	Specifically, claim 1 is directed to a method.  Claim 11 is directed to a system. Each of the claims falls under one of the four statutory classes of invention.
	If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
	Claim 1 as an example recites :
	receiving a first request to transfer tokens to a receiving entity, the tokens comprising data representing an ownership position of a commodity by the receiving entity;
	receiving a second request from the receiving entity to transfer the tokens to the receiving entity;


	when the verification is successful for the ownership position of the tokens, updating the ownership position of the tokens for the receiving entity, and the tokens being added to a block according to the  consensus algorithm and wherein updating the ownership position of the tokens to the receiving  comprises at least in part adding a new block. 

Claim 2 recites the updating of the ownership position further comprises:
	temporarily preventing an update to the ownership position of the tokens; 
and transmitting instructions to transfer funds from the receiving entity to another entity.
	Updating and transmitting data were held to be an abstract concept as noted in Cyberfone.

Claim 3 recites :
	upon receiving a confirmation indicating that the funds from the receiving entity have been received, performing the following substeps:
(a)    removing the temporary preventing of the update to the ownership position of the tokens;
(b)    updating ownership data of the tokens to the receiving entity to yield an updated ownership data; and 
(c)    transmitting the updated ownership data to predetermined recipients, the predetermined recipients comprising at least the receiving entity.
	Updating and transmitting data were held to be an abstract concept as noted in Cyberfone.

Claim 4 recites the updating of the ownership data further comprises:
	(i)    encrypting the updated ownership data to yield encrypted data; and
	(ii)    transmitting the encrypted data to the predetermined recipients.


Claim 5 recites the predetermined recipients comprise at least one further entity uninvolved in the transfer of the tokens.  This function involved the identifying of the number of recipients involved in the transaction.

Claims 6-7 and 16-17 recite verification functions of the ownership position of the tokens is performed using the consensus algorithm, which is a mathematical or a verifying of an ownership of an item in a financial transaction.  This is similar to merely a verification of proof of ownership of an item involved in a financial activity.  

Claim 8 recites receiving satisfaction data to convert the failed verification to the verification being successful within a predetermined window; and continuing to update the ownership position of the tokens.  These functions are similar to functions held to be abstract by the Courts as noted in Cyberfone.

Claim 9 recites a first entity performs the steps of the method and is a chartered trust company, wherein a second entity originally holds the tokens and is a commodity dealer, and wherein the receiving entity is a further commodity dealer.  This is identifying the entities being involved.

Claims 10 and 20 recites the commodity is gold which is the type of data being identified. 





         
	The independent claims recite the additional element of a “blockchain-based system on a plurality of distributed computer nodes”.  A blockchain is at least a computer in a network of computer that holds and generates records.  A blockchain is also a digital ledger of transactions that is duplicated and distributed across the entire network of computer systems on the blockchain.  Thus the claimed blockchain is noted to perform its generic functions.  
This additional element is not sufficient to amount to significantly more than the judicial exception because the claim does not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.

The claim merely amounts to the application or instructions to apply the abstract idea on a computer, and is considered to amount to nothing more than requiring a generic computer system (e.g. a computer system comprising a generic database; a generic element for providing an internet store comprising a website; a generic element for receiving consumer input; a generic display on the website; and a generic element to allow the consumer to complete a purchase) to merely carry out the abstract idea itself. 
The judicial exception is not integrated into a practical application.  In particular, the claimed “blockchain” is recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.  


	The remaining independent claim 11 falls short the 35 USC 101 requirement under the same rationale applied to claim 1 above.

The dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations) fail(s) to establish that the claim(s) is/are not directed to an abstract idea and that they merely provide further information to process the independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 9, 11-12, 16 and 19 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Molinari et al  (US Pub. No. 2017/0011460 ).
As per claims 1 and 11, Molinari et al disclose a system, method and computerized program product for allowing a user to buy/sell asset backed by tokens in a blockchain system.  See the abstract of Molinari et al.
Accordingly, Molinari al teach or disclose:  


receiving a second request from the receiving entity to transfer the tokens to the receiving entity (see paragraph [0084]  of  Molinari et al)
when the first request matches the second request, verifying the ownership position of the tokens to yield a verification (see paragraphs [0052], [0053]  and [0082] to [0084]  of  Molinari et al); and
when the verification is successful for the ownership position of the tokens, updating the ownership position of the tokens for the receiving entity, wherein the tokens are generated using a blockchain-based system in which a consensus algorithm operating on a plurality of distributed computer nodes updates a distributed ledger in which multiple copies of the distributed ledger exist across the plurality of distributed computer nodes, and the tokens being added to a block in the blockchain-base system according to the consensus algorithm and wherein updating the ownership position of the tokens to the receiving entity comprises at least in part adding a new block to the blockchain-based system.  (See paragraph [0041], and [0064] to [0066]  of Molinari et al.

As per claims 2 and 12, Molinari et al disclose: temporarily preventing an update to the ownership position of the tokens (see paragraph [0056] of Molinari et al) ; and transmitting instructions to transfer funds from the receiving entity to another entity.  See paragraphs [0046]  -  [0047]  of  Molinari et al.   



As  per claims 9 and 19, Molinari et al disclose a first entity performs the steps of the method and is a chartered trust company, wherein a second entity originally holds the tokens and is a commodity dealer, and wherein the receiving entity is a further commodity dealer.  See paragraph [0071]  of  Molinari et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7-8, 10, 13-15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molinari et al  (US Pub. No. 2017/0011460).
   As per claims 3 and 13, the teachings of Molinari et al are discussed above.  Molinari et al do not explicitly state the acclaimed “removing..” function.  Molinari et al disclose preventing a transaction from occurring.  See paragraphs [0056]  to  [0057]  of  Molinari et al.  During a transaction funds are transferred to the buyer.   If a failed transaction becomes successful, it would have been obvious to one of ordinary skill in the art to 
upon receiving a confirmation indicating that the funds from the receiving entity have been received, performing the following substeps :

Molinari et al further teaches:
(b)    updating ownership data of the tokens to the receiving entity to yield an updated ownership data (see paragraph [0046] -  [0047]   of  Molinari et al and
(c)    transmitting the updated ownership data to predetermined recipients, the predetermined recipients comprising at least the receiving entity (see paragraphs [0043] – [0044] of  Molinari et al..

As per claims 4 and 14, Molinari et al disclose the updating of the ownership data further comprises: (i)    encrypting the updated ownership data to yield encrypted data (see paragraph [0023]  and (ii)    transmitting the encrypted data to the predetermined recipients (See paragraph [0042]  of  Molinari et al.

As per claims 5 and 15, Molinari et al disclose the predetermined recipients comprise at least one further entity uninvolved in the transfer of the tokens.  See paragraphs [0037]  -  [0038] and [0046]   of  Molinari et al.

As per claims 7 and 17, the teachings of Molinari et al are discussed above. Molinari et al do not explicitly state upon a failed verification of the ownership position of the tokens, removing the first request and the second request to an exception pool.  Molinari et al disclose preventing the transfer of ownership upon a failed verification.  Removing requests to an exception pool would have been obvious to one of ordinary skill in the art to do in modifying 

As per claims 8 and 18, Molinari et al disclose receiving satisfaction data to convert the failed verification to the verification being successful within a predetermined window; and continuing to update the ownership position of the tokens.  See paragraph [0056]  of  Molinari et al.
 
As per claim 10, the teachings of Molinari et al are discussed above.  Molinari et al do not explicitly state the commodity is gold.  As per this feature, it is well known in the art that gold is traded commodity.  Molinari et al disclose the asset or asset backed tokens can also be a commodity.  See paragraph [0028] of Molinari et al..  It would have been obvious to one or ordinary skill in the art at the time the invention was made to include a commodity as being gold in the system and method of Molinari et al in order to provide an attractive marketplace. 
 
Conclusion        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        


March 4, 2021